DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 8-12, 14-16, 19, 20, 25, 28, 29, and 39-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has amended independent claim 1 to overcome the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 102(a)(1).  Based on the amendments, the claims are no longer anticipated by reference to Xiao et al., (US 2010/0167412); however, as detailed below, the Examiner has now cited reference to Shukla et al., (US 6,416,716) who teach a pipette tip that meets the limitations of claim 1.  Because reference to Shukla et al., is newly cited, the Examiner will not argue the merits of its teachings here, as Applicant has not had the opportunity to review the reference in context of the rejection detailed below.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).


A claim is only limited by positively claimed elements.  Thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (MPEP 2115).  Claims 25, 28, 29, and 40 recite a reagent layer and/or a porous insert, neither of which are positively claimed, and therefore do not structurally define the claimed invention.  As such, the reagent layer and porous insert are considered materials or articles worked upon.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 25, 28, 29, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the first and second regions are unclear because the claims do not define what constitutes a region.  The Examiner contends that any location along the length of the pipette tip can be considered as a region, thus the metes and bounds of the first region and second region cannot be determined from the claim.  For the purposes of examination, the Examiner will consider any location comprising constituents A or B as a region.
For claims 25, 28, 29, and 40, it is unclear if the reagent layer and porous insert are structural elements of the pipette tip as Applicant has not positively claimed the reagent layer 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 25, 28, 29, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shukla et al., (US 6,416,716).
For claim 1, Shukla et al., teach a pipette tip (Abstract, column 6 lines 48-53) comprising a constituent A and a constituent B (column 6 line 66 – column 7 line 10, column 8 lines 6-11), open upper and lower ends (figure 11), a longitudinal axis spanning a length from the upper to lower end (figure 11) wherein a first region of the pipette tip comprises constituent A (column 8 lines 6-11, figure 11 #4c), a second region of the pipette tip comprises constituent B (column 8 lines 6-11, figure 11 #4d) wherein constituents A and B are physically confined to their respective regions (column 7 lines 20-33 and separate from each other (column 8 lines 2-5).  Shukla et al., also teach the regions not overlapping (column 8 lines 2-6, figure 11 #6) and constituents A and B being different from each other (column 8 lines 6-11).  With respect to constituents A and B being releasably coupled to the pipette tip, the Examiner notes that reference to Shukla et al., teach bacteria, living cells, and solid powders as suitable constituents within the pipette tip, and notes that bacteria, living cells, and solid powders are soluble in 
 For claims 3 and 4, Shukla et al., teach a first region of the pipette tip comprises constituent A (column 8 lines 6-11, figure 11 #4c), a second region of the pipette tip comprises constituent B (column 8 lines 6-11, figure 11 #4d) wherein constituents A and B are physically confined to their respective regions (column 7 lines 20-33 and separate from each other (column 8 lines 2-5).
For claim 6, Shukla et al., teach constituents A and B as solid powders (column 7 lines 9-10) which reads on the claimed dry formulation.
For claims 25, 28, 29, and 40, Shukla et al., teach reagent layers (figure 11 #6) comprising constituents A and B.  Shukla et al., also teach the pipette tip comprising porous particles (column 6 line 66 – column 7 line 5).  The Examiner notes that the claims are being read in light of the rejection under 35 U.S.C.112(b) in which the reagent layer and porous insert are not positively claimed elements of the invention..
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8-12, 14-16, 19, 20, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shukla et al., (US 6,416,716) in view of Manneh (US 2016/0320415).
Regarding claim 2, Shukla et al., does not teach constituent A and constituent B comprising an activator of coagulation and a calcium salt.
Manneh teaches a pipette tip comprising reagent pellets wherein the reagent pellets comprise a coagulation activator and calcium chloride (paragraph 0024).  Manneh teaches that it is advantageous to provide reagents in a pipette tip as a means of reducing the steps required of an assay as utilizing a pipette tip provides the needed volume of solution, and mixing of the reagent with the sample (paragraph 0187).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shukla et al., to provide a pipette tip having an activator of coagulation and a calcium salt in order to reduce the number of steps required in an assay as taught by Manneh.
Regarding claims 8-11, Manneh teaches the reagent pellets comprising tissue factor and calcium chloride (paragraph 0024).
For claim 12, Manneh teaches the reagent pellets comprising kaolin and silica (paragraph 0024).
Regarding claims 14-16, 19, and 20, Manneh teaches the reagent pellets comprising coagulation activators, fibrinolysis inhibitors, and heparinase (paragraph 0024).  The Examiner 
Regarding claim 39, Manneh teaches recombinant tissue factor (paragraph 0016).
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shukla et al., (US 6,416,716) in view of Manneh (US 2016/0320415) as applied to claim 16 above, and further in view of Fickenscher (US 5,292,664).
Regarding claim 41, Shukla et al., in view of Manneh do not teach utilizing polybrene as a heparin inhibitor.
Fickenscher teaches a test and reagent for determining fibrinogen wherein polybrene is utilized as a heparin inhibitor (column 3 lines 40-43).  Fickenscher teaches that it is advantageous to utilize polybrene as a means of preventing inhibition of thrombin in the reaction (column 3 lines 44-47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shukla et al., in view of Manneh to include polybrene as a heparin inhibitor in order to prevent inhibition of thrombin as taught by Fickenscher.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798